DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “higher” in claim 4 line 15 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “higher” is being compared to (i.e. higher than what reference value or point).
The term “lower” in claim 5 line 2 is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is further unclear what “lower” is being compared to (i.e. lower than what reference value or point).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeKeuster et al. (US 2016/0093849) in view of Sakai et al. (JP 2015-230764, see machine translation).
Regarding claim 1, DeKeuster discloses a battery module 28 including a housing 62 (box-shaped housing case) that including two end portions 64 and 66 wherein the housing is sized to facilitate placement of a plurality of battery cells 90 in a desired manner (i.e. the batteries are aligned in a stacking [horizontal] direction, the Z-axis 40) ([0044], [0047], Fig 4). As seen in Figure 4, the housing 62 is open at an upper side. DeKeuster further discloses one or more retaining walls 100 (e.g. removable retaining walls) [plurality of shims] may be provided at ends 102 of the cell stack 92 to generate a compressed cell assembly ([0053]), therefore the retaining walls [shims] are disposed between the cell stack 92 and the end portions 64, 66 of the housing case 62 in a state in which the battery stack is pressed along a stacking direction of the battery cells. The retaining walls 100 may be generally rectangular prisms (e.g., blocks, plates) formed of any suitable material or combination of materials, such as polymers having different degrees of hardness and/or strength, relatively compressible materials such as silicone, breakable and rigid materials such as glass, or composite materials such as glass-filed polypropylene ([0053]). The retaining walls 100 may not necessarily be the same size, shape, or material, depending on their location within the battery module 28 ([0053]). 
While DeKeuster teaches retaining walls of any suitable material or combination of materials ([0053]), DeKeuster does not explicitly disclose a plurality of types of shims made of different materials. 
Sakai discloses a battery module 10 having a battery body 11 made up of battery cells 14 wherein the battery body is sandwiched by end plates 12,13 (abstract). Elastic member 21 is provided between the battery body 11 and the end plate 12 (Fig 2). The elastic member 21 includes a low elastic portion 22 and a high elastic portion 23 having a higher elastic modulus than the low elastic portion 22 ([0016]). The low elastic portion 22 is, for example, a rubber sponge, and the high elastic portion 23 is, for example, rubber ([0018]); therefore the low elastic portion and the high elastic portion are different materials. Sakai teaches by using elastic members of different elastic modulus, the elastic member can absorb a large load due to expansion of the battery cell while preventing the elastic member from experience sag and creep ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using different materials for elastic members absorbing load as taught by Sakai with the plurality of retaining walls of DeKeuster for the purpose of absorbing a load [for compression] while preventing the retaining walls from experiencing sag or creep.
Regarding claims 2-3, modified DeKeuster discloses all of the claim limitations as set forth above. DeKeuster teaches polymers having different degrees of hardness and/or strength, relatively compressible materials such as silicone, breakable and rigid materials such as glass, or composite materials such as glass-filed polypropylene as the retaining wall materials ([0053]); because these materials are vastly different with different degrees of hardness, it would have been obvious to select retaining walls (claim 2) having different variable dependences for elastic modulus and (claim 3) wherein the retaining variable dependency is temperature dependency, because the materials different (e.g. polymers, silicon, glass, polyolefins) and Sakai suggests using different materials of different elastic modulus, which would have a temperature dependency, for the purpose of absorbing a load [for compression] while preventing the retaining walls from experiencing sag or creep.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeKeuster et al. (US 2016/0093849) in view of Sakai et al. (JP 2015-230764, see machine translation), as applied to claim 1 above, and further in view of Yamanaka (JP 2018-049803, see machine translation).
Regarding claim 4, modified DeKeuster discloses all of the claim limitations as set forth above. Modified DeKeuster discloses the battery module of claim 1 (see rejection of claim 1 above). DeKeuster teaches the housing 62 may be sized such that a gap is present between an interior surface 98 of the housing 62 and the cell stack 92 after the cell stack 92 is inserted ([0053]); filling the gap between the battery cells and the end portion with one or more retaining walls to maintain a sufficient compression force on the cell stack ([0053]); and the retaining walls 100 may be used to compress the cell stack 92 after the cell stack is inserted into the housing 62, or the cell stack 92 and/or the retaining walls 100 may be compressed together (e.g., as the compressed cell assembly 103) prior to insertion into the housing 62 ([0053]). 
Because DeKeuster teaches the housing is sized such that a gap is present when the cells are inserted, DeKeuster suggests determining a length of the battery stack (length measuring process) in order determine the amount and size of retaining walls (insertion gap derivation process) to “fill the gap” between the battery stack and the housing case “to maintain a sufficient compression force” ([0053]).
With regards to a selection process of selecting a plurality of types of shims made of different materials in a case in which the insertion gap derived during the insertion gap derivation process is a threshold value or less, Sakai teaches selecting a plurality of types of shim made of different materials (see low and high elastic materials) ([0016], [0018]). Therefore, the combination meets the limitation of a selection process of selecting a plurality of types of shims made of different materials, including in a case in which the insertion gap derived during the insertion gap derivation process is a threshold value or less.
DeKeuster teaches the retaining walls 100 may be used to compress the cell stack 92 after the cell stack is inserted into the housing 62, or the cell stack 92 and/or the retaining walls 100 may be compressed together (e.g., as the compressed cell assembly 103) prior to insertion into the housing 62 ([0053]). Therefore, DeKeuster teaches a second pressing process of pressing the battery stack and the plurality of types of shim (compressed together), and an insertion process of inserting the plurality of types of shim and the battery stack that have been pressed during the second pressing process into the housing case. 
With regards to “[shim selected] during the selection process in a state in which a variable is controlled such that, from among the plurality of types of shim, a shim having a higher variable dependency for elastic modulus changes in thickness”, Sakai teaches a high elastic portion 23 which more easily deforms than the low elastic portion 22 ([0023]), and therefore has a higher variable dependency for elastic modulus changes in thickness.
While modified DeKeuster discloses the battery module of claim 1 (see rejection of claim 1 above), modified DeKeuster does not explicitly disclose: a first pressing process of pressing the battery stack along the stacking direction of the battery cells, prior to the processes.
Yamanaka teaches using a pair of holding members 80 to hold a battery stack 12 at opposite ends and sandwiching the battery stack as to be compressed ([0031]), from a no-load length of Ds1 and then compressed by the holding members to a shorter length of Ds2 ([0033], [0035], Figs 5-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of a first compression (first pressing process) of the battery stack along the stacking direction of the cells as taught by Yamanaka with the manufacturing method of DeKeuster for the purpose of enabling miniaturization of the battery pack ([0009]), reduced dead space ([0010]), and easy transport ([0004]).
Regarding claim 5, modified DeKeuster discloses all of the claim limitations as set forth above. Sakai teaches the elastic member 21 includes a low elastic portion 22 and a high elastic portion 23 having a higher elastic modulus than the low elastic portion 22 ([0016]), and further teaches the prescribed load on the battery can be arbitrarily set by changing the dimensions of the high elastic portion 23, the elastic modulus, the ratio in the elastic member 21, and the like ([0019]). Therefore, Sakai teaches, in the selection process, selection a shim with lower variable dependency for elastic modulus (low elastic modulus), including in a case in which the insertion gap is greater than the threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725